

Exhibit 10.13




Robert A. Wright




Dear Mr. Wright:




This letter will describe the various components of your separation package:


NOTICE
(Notice of Waiver of Rights)


PLEASE READ THIS NOTICE AND THE ACCOMPANYING SEPARATION AGREEMENT (“AGREEMENT”)
CAREFULLY. BE ADVISED THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL CLAIMS YOU
MAY HAVE AGAINST PILGRIM’S PRIDE CORPORATION AND/OR ITS RESPECTIVE SUBSIDIARIES
AND/OR AFFILIATES (HEREINAFTER COLLECTIVELY REFERRED TO AS EITHER “THE COMPANY”
OR “PILGRIM’S PRIDE CORPORATION”).


Resignation


Your active employment with the Company will terminate on December 16, 2008
(“Termination Date”).   You hereby resign, and the Company hereby accepts such
resignation, as a director, officer, employee or in any other capacity of the
Company and its subsidiaries effective as of the Termination Date.  You will be
paid all earned and unpaid salary together with any unused vacation days, less
deductions required or permitted by law on your last regular payroll check.


You acknowledge and agree that the Company will file with the Securities and
Exchange Commission (“SEC”) a report on Form 8-K and the Company will issue a
press release, each of which will disclose your resignation as an officer and as
a director of the Company.  You acknowledge and agree that you have received and
reviewed a copy of the Form 8-K that will be filed with the SEC concerning your
resignation, agree fully with the statements made by the Company therein and you
have not provided and you will not provide to the Company any written
correspondence concerning the circumstances surrounding his resignation.  The
Company and you agree that the information in the press release concerning your
resignation as an officer and as a director of the Company will be substantially
the same to the statements made in such report on Form 8-K.  You agree not to
issue any press release or make any public statement concerning your resignation
from the Company or its subsidiaries that would conflict with the statements
made by the Company in the Form 8-K provided to you under this paragraph.


In addition to the foregoing to which you are entitled, if you sign and do not
revoke this Agreement you will be eligible for the consideration described in
Sections 1 through 2 below to which you would otherwise not be entitled in
exchange for an agreement to release all claims known or unknown against the
Company.  You are not entitled to receive severance benefits under any other
Company severance plan or practice.




1.  
Salary and Benefits Continuation



a.  
You will be eligible for a payment of $143,241.98.  This sum shall be paid in a
lump sum, single payment ten (10) days after the Termination Date or, if later,
ten (10) days after the Company’s receipt of this signed unrevoked Agreement
provided the Agreement is received by the Company within 45 days of your
Termination Date.



b.  
You will be eligible to continue your Pilgrim’s Pride health plan for a period
of 21 weeks by making appropriate payments on a monthly basis.  These payments
will be based on employee contribution rates for any health, dental or vision
plans in which you are enrolled. When your Pilgrim’s Pride health plan at
employee contribution rates ends, due to acquiring coverage at a new employer or
due to the end of the covered period, you will be eligible for any continuation
coverage you may have under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”).  Please note that you can continue, at your option, vision or
dental coverage as separate COBRA coverage if these plans are not available at
your new employer.



c.  
You and the Company agree that the Change in Control Agreement (herein so
called) dated October 21, 2008 between you and the Company is hereby terminated
and shall be of no further force and effect.



2.  
Outplacement



You will be eligible for outplacement services as selected and provided by the
Company which will be available upon the Company’s receipt of this signed,
unrevoked Agreement and for three (3) months thereafter, unless the Company
agrees, at its sole discretion, to extend the outplacement services provide to
you for three (3) additional months.


3.  
Directors and Officers Liability Insurance



The Company agrees to continue and maintain a directors' and officers' liability
insurance policy covering you to the extent the Company provides such coverage
for its current executive officers for a period of one year commencing on the
Termination Date.


4.  
Section 409A of the Internal Revenue Code of 1986



Anything in this Agreement to the contrary notwithstanding, no amount payable
under this Agreement that is "nonqualified deferred compensation" subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
shall be paid prior to the earlier of, (i) the first business day after the date
that is six (6) months following the date you experience a “separation from
service” (within the meaning of U.S. Treas. Reg. 1.409A-1(h)) or (ii) the date
of your death, to the extent such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the
Code.  Upon the expiration of such deferral period, all deferral payments that
are delayed pursuant to this Section shall be paid in a lump sum to you and any
remaining payments due under this Agreement shall be paid in accordance with the
terms specified herein.


5.  
Post-Employment Obligations



You agree to make yourself reasonably available to the Company, and will:


a.  
Personally provide assistance and cooperation in providing or obtaining
information for the Company, and its representatives, concerning any Company
matter of which you are knowledgeable.  Such assistance and cooperation will
generally be in the form of responses to telephone inquiries.



b.  
Personally provide to the Company, or its representatives, assistance and
cooperation relating to any pending or future lawsuits or claims, about which
you are knowledgeable, or where you are designated by a party as a person having
knowledge.



c.  
Immediately notify the Company if you receive any request from anyone other than
the Company for information regarding any potential claims or proposed
litigation against the Company or any of its affiliates.



d.  
Refrain from engaging in any conduct, or making comments, or statements, the
purpose or effect of which is to harm the reputation, good will, or commercial
interests of the Company, or any of its officers, directors or employees.  You
further agree not to make defamatory or disparaging comments about the Company
and each of its past and present agents, officers, directors, insurers,
investigators, attorneys, shareholders, partners, and employees, and you also
agree not to initiate, and will avoid, all communications with third-parties or
public communications related to the Company’s business practices unless
otherwise required by law.



e.  
Refrain from providing any information related to any claim or potential
litigation against the Company, or its affiliates to any non-Company
representatives, without having either the prior written permission of the
Company or being required to provide information pursuant to legal process. If
the latter, you must notify the Company prior to providing information and allow
the Company an opportunity to legally oppose the release of information, if so
desired.



f.  
If required by law to provide sworn testimony regarding the Company or
affiliate-related matters, you will immediately notify one the Company, and
consult with and have legal counsel designated by the Company present for such
testimony. The Company will be responsible for the costs of such designated
counsel and you will bear no cost for the same. You will confine your testimony
to items about which you have actual knowledge rather than speculation, and will
cooperate fully with designated legal counsel.



g.  
You agree that for a period of five (5) years commencing on the Termination
Date, you will cooperate fully and reasonably with the Company in connection
with any future or currently pending matter, proceeding litigation or threatened
litigation involving the Company or any director, officer or employee (acting in
such capacity) of the Company.  You acknowledge that such cooperation may entail
making yourself available upon reasonable notice at reasonable times and place
to consult with the Company or testify in any action as reasonably requested by
the Company.  The Company agrees to promptly reimburse you for your reasonable
out-of-pocket expenses provided in such cooperation.



h.  
For a period of two (2) years following the Termination Date, you agree not, to
directly or indirectly, solicit, or take away, or attempt to hire, solicit or
take away, any consultants, employees or officers of the Company, or encourage
any consultants, employees or officers of the Company to terminate their
relationships with the Company, nor shall you encourage, directly or indirectly,
any other employees of the Company to participate in or initiate any claims or
litigation against the Company.



6.  
Confidentiality Agreement



During the period in which you have provided or may provide services to the
Company, whether as an employee, consultant, agent or otherwise, you may have
obtained or may obtain commercially valuable confidential and/or proprietary
technical and non-technical information which is vital to the success of the
Company’s business.  You acknowledge that the Company utilizes confidential
information, trade secrets and proprietary customer information in promoting and
selling its products and services.  For purposes of this Agreement, you also
acknowledge that “Confidential Information” is information acquired by you
during the course and scope of your employment with, or future strategic
consulting activities for, the Company that may be designated or marked by the
Company as "Confidential" or that the Company indicates through its policies,
procedures or other instructions should not be disclosed to anyone outside of
the Company.  Without limitation, examples of protected Confidential Information
under this Agreement include: internal financial data, corporate strategic plans
and budgets, long-range plans, litigation strategies and other matters protected
by the attorney client privilege, research and development regarding existing
and developmental products, marketing plans, sales data, internal market studies
or surveys, customer contacts and information, customer purchasing needs and
preferences, pricing and related information concerning the Company’s products,
information with respect to the particular competencies and experiences of the
Company’s employees and other personnel information, and information concerning
the Company’s contractual and/or business relationships with its independent
growers.  Confidential Information does not include information that has become
public other than as a result of a breach of this Agreement, is available on a
non-confidential basis prior to it's disclosure to you by the Company, or
becomes available to you on a non-confidential basis from a source other than
the Company, provided such source was not bound by a confidentiality agreement
with the Company.  Nothing contained herein shall be deemed to prevent you from
disclosure of Confidential Information if, in the written opinion of counsel,
such disclosure is legally required to be made and you notify the Company in
advance of such intended disclosure and, if applicable, give the Company a
reasonable opportunity to obtain a protective order or confidentiality
treatment.


You agree not to disclose any of the Company's Confidential Information,
directly or indirectly, to any unauthorized person, and not to use such
information in any way, either during the term of any consulting relationship
with the Company or any time thereafter, except as required for the benefit of
the Company.  In addition, you agree not to disclose any private, personal
and/or other nonpublic information about the Company’s current or past (i)
employees, (ii) agents, (iii) directors, (iv) customers, (v) vendors, (vi)
independent contract growers, or (vii) other representatives.  Nothing contained
herein shall be deemed to prevent you from disclosure if, in the written opinion
of counsel, such disclosure is legally required to be made and you notify the
Company in advance of such intended disclosure and, if applicable, give the
Company a reasonable opportunity to obtain a protective order or confidentiality
treatment.  Similarly, the Company agrees not to disclose any private, personal
or any non-public information about you; provided that nothing contained herein
shall be deemed to prevent such disclosure as is legally required to be made.


7.  
RELEASE OF PILGRIM’S PRIDE CORPORATION



IN EXCHANGE FOR THE SEVERANCE BENEFITS PROVIDED TO YOU BY PILGRIM’S PRIDE
CORPORATION, YOU, ON BEHALF OF YOUR HEIRS, SPOUSE AND ASSIGNS, HEREBY RELEASE
PILGRIM’S PRIDE CORPORATION AND EACH OF ITS AGENTS, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVE, ATTORNEYS, AFFILIATES, AND ITS AND THEIR
PREDECESSORS, SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS AND ASSIGNS, AND ALL
PERSONS ACTING BY, THROUGH, OR UNDER IN CONCERT WITH ANY OF THEM (COLLECTIVELY
“RELEASEES”), OR ANY OF THEM, OF AND FROM ANY AND ALL CLAIMS OF ANY NATURE
WHATSOEVER, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, IN LAW OR EQUITY, WHICH
YOU EVER HAD, NOW HAVE, OR MAY HAVE RELATING TO YOUR EMPLOYMENT, OR TERMINATION
OF EMPLOYMENT. THIS INCLUDES (I) ALL CLAIMS RELATING TO DISPUTED WAGES TO THE
FULL EXTENT ALLOWED BY LAW, OVERTIME, VACATION PAY, INCENTIVE BONUS PLANS AND/OR
SEVERANCE PAY, AND ANY AND ALL OTHER FRINGE BENEFITS, FOR WHICH YOU WERE
ELIGIBLE DURING YOUR EMPLOYMENT (II) ALL CLAIMS UNDER ANY EMPLOYMENT AGREEMENT,
THE CHANGE OF CONTROL AGREEMENT OR OTHER AGREEMENTS BETWEEN YOU AND PILGRIM’S
PRIDE CORPORATION, AND/OR ITS SUBSIDIARIES OR AFFILIATES; AND (III) ALL CLAIMS
YOU MAY HAVE AGAINST THE COMPANY OR ITS EMPLOYEES UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964; THE AGE DISCRIMINATION OF EMPLOYMENT ACT OF 1967 (“ADEA”) AS
AMENDED BY THE OLDER WORKERS BENEFITS PROTECTION ACT (“OWBPA”); THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974; THE AMERICANS WITH DISABILITIES ACT; OR
ANY OTHER FEDERAL LAW, STATE LAW, LOCAL LAW, COMMON LAW OR REGULATION REGARDING
YOUR EMPLOYMENT, TERMINATION OF EMPLOYMENT OR OTHERWISE.


This release shall not preclude an action to enforce the specific terms of this
Agreement; to any claims based on acts or events after this Agreement has become
effective; to any challenges or claims brought in good faith to review the
validity of this Agreement under the ADEA as amended by the OWBPA; to any
unemployment or workers compensation benefits to which you may be entitled; nor
to benefits in which you have become vested under the Employee Retirement Income
Security Act.


You agree that you will not share in any recovery from any claim, charge,
lawsuit, or other claim brought against the Company by any third party
including, but not limited to, any state or local civil rights commission or
labor department and/or the Equal Employment Opportunity Commission.


Nothing in this Agreement shall prohibit you from participating in any
proceeding before any governmental agency.  Notwithstanding the above, to the
fullest extent permitted by applicable law, if any third party asserts any claim
against the Company or any related entity on behalf of you, or if any third
party includes you as a class member in any class action involving any claim,
then you will not be entitled to any personal recovery in any proceeding
relating to or arising from such claim.


8.  
Miscellaneous Provisions



a.  
You agree that, should you challenge or contest this Agreement or any of its
provisions, or should you assert any cause of action or lawsuit against the
Company, except as to any action involving an alleged breach of this Agreement
or any claim brought as to the validity of this Agreement under the ADEA as
amended by the OWBPA, you agree that the Company will be entitled to seek as
recovery, in addition to any other relief to which it may be entitled, all of
the consideration paid to you pursuant to this Agreement.  Except with respect
to claims not released, you further agree to pay the Company for any and all
attorney’s fees incurred or expended by it to enforce this Agreement or any of
its provisions, or defend any action or cause of action against the Company
brought by you, your agents, representatives or assigns.



b.  
Should you in any manner, whether directly or indirectly fail to perform any
covenant of yours provided herein or breach this Agreement in any respect, the
Company shall have no further or continuing obligation to perform any covenants
of it for which this Agreement provides, including payment of any sums for which
this Agreement provides.



c.  
If the Company suffers damages as a result of your conduct which is in violation
of this Agreement or otherwise, the Company shall be entitled to recover all
provable damages resulting from your wrongful conduct, which amount will be
increased by any amount you fail to pay or return pursuant to Section 8a. of
this Agreement. The forfeiture pursuant to Section 8a. of the funds paid under
this Agreement and the forfeiture of future benefits for which Section 8b.
provides, are not a penalty, but are liquidated damages for the minimum amount
of damage the Company will suffer in such circumstances.



D.  
THE COMPANY AND YOU DECLARE THAT EACH HAS CAREFULLY READ THIS AGREEMENT, THAT
EACH HAS HAD A REASONABLE OPPORTUNITY TO REVIEW ITS TERMS WITH THEIR COUNSEL OF
CHOICE, IF SO DESIRED, AND THAT EACH FREELY AND VOLUNTARILY EXECUTES AND AGREES
TO THE TERMS AND PROVISIONS OF THIS AGREEMENT FOR THE PURPOSE OF MAKING A FULL
AND FINAL ADJUSTMENT AND RESOLUTION OF THE MATTERS CONTAINED HEREIN.



e.  
This Agreement constitutes and contains the entire agreement and understanding
between the Company and you and completely supersedes any and all prior
agreements or understandings pertaining to the employment relationship between
the parties, the termination thereof or the rights, remedies, duties or
obligations arising there from.  Any waiver, alteration or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
the Company and you.



f.  
If a dispute arises from or relates to this agreement or any other transactions
between you and the Company (the “parties”), the parties shall endeavor to
settle the dispute first through direct discussions and negotiations.  If the
dispute cannot be settled through direct discussions, the parties shall endeavor
to settle the dispute by mediation under the Mediation Rules of the American
Arbitration Association before recourse to the arbitration procedures contained
in this Agreement.  If the dispute cannot be settled by mediation within ninety
(90) days of the date either party receives written notice of the existence of
such dispute, the parties shall submit the dispute to binding arbitration in
Dallas, Texas, unless otherwise agreed upon by the parties, in accordance with
the Rules of the American Arbitration Association.



g.  
The provision for this Agreement between the parties will be deemed to have been
made and will be construed and interpreted in accordance with the laws of the
State of Texas.  If any matters in dispute may be settled by litigation or
enforcement of any arbitration, such trials will be decided by a judge.  THE
PARTIES WAIVE TRIAL BY JURY IN ANY SUCH ACTION(S) AND CONFIRM THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO THEIR BUSINESS TRANSACTIONS.  For any such action(s)
related to their business transactions or enforcement of any arbitration, the
parties submit themselves to the jurisdiction of the state or federal courts
located in Dallas, Texas.



h.  
Should any provision of this Agreement be held invalid or unenforceable, such
provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating the remainder of such provision of the
remaining portions of this Agreement.



i.  
The Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, together, shall constitute one and the
same instrument, but in making proof hereof, it shall never be necessary to
exhibit more than one such counterpart.



j.  
By signing this Agreement, you acknowledge that additional facts may be
discovered later relating to your employment or otherwise, but that it is your
intention to fully, finally, and forever, settle and release all of your
matters, rights, claims, and any controversies whatsoever, known or unknown,
which now exist or formerly have existed against the Company. You acknowledge
that this Agreement shall be and will remain in effect as a full and complete
general release of such matters, notwithstanding this discovery or existence of
any additional or different facts unless such facts arise after the execution of
this Agreement.



k.  
By signing this Agreement, you acknowledge that you have returned all Company
property including any data or information relating to Company business that is
proprietary or confidential. Any information that is stored on non-company
electronic devices has been permanently deleted.



9.  
Age Discrimination



PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Pursuant to the ADEA as amended by the OWBPA, please be advised of the
following:


a.  
You are advised in writing that you should consult with an attorney prior to
executing this Agreement.



b.  
You are knowingly and voluntarily releasing all claims relating to your
termination from employment under the ADEA as amended by the OWBPA. This
Agreement does not apply to any age discrimination claims that may arise after
the date you sign this Agreement.



c.  
You have forty-five (45) days from the date of receipt to review this Agreement
and return it to the Company.



d.  
You may revoke this Agreement within seven (7) days of the execution of this
Agreement.



e.  
You are advised that nothing in this Agreement prevents or precludes you from
challenging or seeking a determination in good faith of the validity of this
Agreement under the ADEA as amended by the OWBPA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.



f.  
Before signing this Agreement, the Company has also advised you of all
individuals by job title and age in the same job classification or
organizational unit who have been selected for the November 28, 2008 layoff, and
the job title and ages of all individuals in the same job classification or
organizational unit who were not selected for the November 28, 2008 layoff.  You
acknowledge and agree that a complete list of these individuals by job title and
age is provided to you concurrently with the execution of this Agreement.



g.  
By executing this Agreement, you represent that you fully understand all
provisions of the Agreement and understand the consequences of executing this
Agreement. You further acknowledge that you understand that you have signed this
Agreement in exchange for adequate consideration that is in addition to anything
of value you would be currently entitled to without this Agreement.





BY SIGNING THIS LETTER AGREEMENT THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT
COMPLETELY AND ADEQUATELY RESOLVES ALL DIFFERENCES BETWEEN THE PARTIES ARISING
OUT OF YOUR RELATIONSHIP WITH PILGRIM’S PRIDE CORPORATION AND YOUR TERMINATION
THEREFROM AS WELL AS YOUR SERVICES TO PILGRIM’S PRIDE CORPORATION IN ANY OTHER
CAPACITY.


If the above meets with your agreement, please sign and return one copy of this
letter to my attention at Pilgrim’s Pride Corporation, PO Box 93, Pittsburg, TX
75686.




Sincerely,
/s/ Jane T. Brookshire
Jane T. Brookshire
Executive Vice President Human Resources










 
ACCEPTED BY:



/s/ Robert A. Wright
 
December 22, 2008

Signature
Date









 



PPCIAS45
DALDMS/654084.1
 
 

--------------------------------------------------------------------------------

 
